


110 HR 3699 IH: To provide for the use and distribution of the funds

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3699
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the use and distribution of the funds
		  awarded to the Minnesota Chippewa Tribe in Minnesota Chippewa Tribe v. United
		  States, Docket Nos. 19 and 188, United States Court of Federal
		  Claims.
	
	
		1.Findings
			(a)FindingsCongress finds the following:
				(1)Pursuant to the Revised Constitution and
			 Bylaws of the Minnesota Chippewa Tribe, as approved by the Assistant Secretary
			 of the Interior on March 3, 1964, the Minnesota Chippewa Tribal Executive
			 Committee is the governing body of the Minnesota Chippewa Tribe, comprised of
			 the six member Reservations (Bois Forte, Fond du Lac, Grand Portage, Leech
			 Lake, Mille Lacs, and White Earth).
				(2)The Minnesota Chippewa Tribe was the
			 plaintiff in cases referred to as Docket Nos. 19 and 188 (hereinafter referred
			 to as the Claims) originally before the Indian Claims Commission
			 and, subsequently, before the United States Court of Federal Claims.
				(3)The Claims arose from the disposition of
			 tribal lands, interests in lands, and other tribal assets.
				(4)The expenses of prosecuting the Claims were
			 shared equally by the 6 member Reservations and the decisions regarding such
			 prosecution were made by the Minnesota Chippewa Tribal Executive
			 Committee.
				(5)On July 1, 1998, the Minnesota Chippewa
			 Tribal Executive Committee enacted Resolution No. 01–99, approving a settlement
			 of the Claims by a vote of 6 for and 3 against with 10 members present.
				(6)On January 7, 1999, the Associate
			 Solicitor, Division of Indian Affairs, Department of the Interior, advised the
			 United States Department of Justice that Resolution 01–99 was sufficient under
			 the tribal constitution to approve the settlement of the Claims.
				(7)On May 17, 1999, the United States Court of
			 Federal Claims entered an order adopting certain findings including a finding
			 that the Tribal Executive Committee has the constitutional authority to
			 enter into the proposed settlement on behalf of the Minnesota Chippewa
			 Tribe.
				(8)On May 26, 1999, the United States Court of
			 Federal Claims approved the settlement of the Claims and entered a final
			 judgment in the amount of $20,000,000 against the United States in favor of the
			 plaintiff Minnesota Chippewa Tribe.
				(9)The Minnesota Chippewa Tribal Executive
			 Committee is authorized by the tribal constitution to make decisions to
			 administer, expend and apportion funds within the control of the Minnesota
			 Chippewa Tribe.
				(10)On September 9, 1999, the Minnesota
			 Chippewa Tribal Executive Committee enacted Resolution No. 40–00, allocating
			 each member Reservation an equal share of the judgment funds from the Claims,
			 by a vote of 10 for and 2 against, with 12 members present.
				(11)The judgment funds were deposited into
			 trust fund account JA1041696.
				(12)For purposes of the Indian Tribal Judgment
			 Funds Use or Distribution Act (25 U.S.C. 1401 et seq.), the sole present-day
			 beneficiary of the funds is the Minnesota Chippewa Tribe.
				(b)PurposesThe purposes of this Act are to acknowledge
			 that the Minnesota Chippewa Tribe is the sole beneficiary entity of the
			 judgment funds, that its governing body, the Tribal Executive Committee, has
			 the sovereign authority under the tribal constitution to allocate funds amongst
			 its member Reservations, and accordingly that the judgment funds should be
			 allocated as determined by the Tribal Executive Committee in its Resolution No.
			 40–00.
			2.Distribution of
			 Funds
			(a)In
			 generalNotwithstanding any other law, not later than 30 days
			 after the date of the enactment of this Act, the Secretary of the Interior
			 (hereinafter referred to as the Secretary) shall distribute the
			 funds awarded to the Minnesota Chippewa Tribe in Minnesota Chippewa Tribe v.
			 United States, Docket Nos. 19 and 188 in the United States Court of Federal
			 Claims together with all interest and investment income accrued on deposit in
			 trust account JA1041696 in equal shares to each of the following constituent
			 bands of the Minnesota Chippewa Tribe:
				(1)The Bois Forte
			 Band of Chippewa Indians.
				(2)The Fond du Lac
			 Band of Chippewa Indians.
				(3)The Grand Portage
			 Band of Chippewa Indians.
				(4)The Leech Lake
			 Band of Chippewa Indians.
				(5)The Mille Lacs
			 Band of Chippewa Indians.
				(6)The White Earth
			 Band of Chippewa Indians.
				(b)Use of
			 fundsThe shares of the bands shall be available for use in the
			 manner determined by the governing body of each band, except not less than 20
			 percent of such funds shall be set aside for social and economic development,
			 education, reservation infrastructure needs, and other governmental
			 purposes.
			(c)Application of
			 other lawSection 7 of Public Law 93–134 (25 U.S.C. 1407) shall
			 apply to funds distributed pursuant to this Act.
			
